Ingraham, P. J.
I concur in holding that the legatee was not entitled to interest until one year after the death of the testatrix. .
I see nothing in the statute, nor in 12 N. Y. Rep. 472, to the contrary. In Williamson agt. Williamson (6 Paige Rep. p. 298), the chancellor states the rule to be that the legatees are not entitled to interest until one year after the death of the testatrix.
In Bradner agt. Faulkner (12 N. Y. Rep. 472), the question was whether interest was chargeable on the legacy from the death of the .testator. In the opinion, Gaedneb, J. says, “ we cannot say but that the testator thought $16,000 at the end of a year, without interest, equal to the same value in land,” which would pass at once. Again, the testator “ knew that a year was the reasonable time fixed by law for the payment of the legacy’ unless he otherwise directed.”
It is evident- the attention of the court was not directed to the case of a residuary legatee contesting a will for years where the legacies were large, and where, if the views in the court below are sustained, the residuary estate is increased by the litigation.
I concur with Bradford, surrogate, in Lawrence agt. Embree (3 Bradford, 364), that the object of the statute was only to allow a specified time for the executor to settle the estate, and it was not designed to affect or modify the rights of *181parties interested in claims or legacies, and that the old rule in equity, governing the payment of interest, whereby a legatee is entitled to interest after one year from death of the testator, is still in force.
The plaintiff is entitled to interest after one year from the death of the testator.
Concur, Wm. H. Leonard.